                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



CHARLES SMITH,

                            Petitioner,

          v.                                   CASE NO. 19-3104-SAC

UNITED STATES OF AMERICA,

                            Respondent.


                          ORDER OF DISMISSAL

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner states that he is under civil commitment at the

Larned State Hospital following proceedings held in the District Court

of Reno County, Kansas.

     On June 16, 2019, the Court entered an order to show cause (OSC)

directing petitioner to show cause why this matter should not be

dismissed without prejudice due to his failure to exhaust state court

remedies. Petitioner filed a timely response in which he argues that

the exhaustion of remedies is not required. He also seeks a monetary
award, “release from the State of Kansas”, free housing for three

years, and other assistance.

     Petitioner’s argument is in error. As explained in the OSC, a

petitioner seeking release from state custody is required to exhaust

state court remedies whether proceeding under 28 U.S.C. § 2254 or 28

U.S.C. § 2241. Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000).

Because petitioner has not sought relief in the state appellate
courts, the Court will dismiss this matter without prejudice to allow

him to do so.
   IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

    IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. 7) is granted.

    IT IS FURTHER ORDERED no certificate of appealability will issue.

    IT IS SO ORDERED.

    DATED:   This 23rd day of August, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
